FORET, Judge,
concurring in part, dissenting in part.
I concur in the affirmation of the damages awarded by the trial court. However, plaintiff has timely answered the appeal and seeks damages for a frivolous appeal under the provisions of C.C.P. art. 2164. In my view, this appeal is frivolous, and I dissent from the majority’s refusing to so find. In my view, if we are ever going to find a frivolous appeal and award damages therefor, this case should be one. Accordingly, I concur in part and respectfully dissent in part.